               Case 19-24331-PDR       Doc 31     Filed 01/30/20      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA

IN RE:                                          CASE NO. 19-24331-BKC-JKO
                                                CHAPTER 13
RALPH LEVI SANDERS, JR.
__________________________/

                                CERTIFICATE OF SERVICE
         HEREBY CERTIFY that true copies of the following documents were served upon all
interested parties listed on the attached Service List, in the manner noted therein, on January
30, 2020:

      1. Objection to Proof of Claim filed by Westside Medical Center (Claim no.: 1-1).

      2. Notice of Hearing on Objection to Proof of Claim filed by Westside Medical Center
(Claim no.: 1-1) scheduled for March 2, 2020.


Dated: January 30, 2020                         LAW OFFICES OF MICHAEL H. JOHNSON
                                                Attorneys for Debtor(s)
                                                3601 W. Commercial Blvd, Ste 31
                                                Ft. Lauderdale, FL 33309
                                                (954) 535-1131

                                                By:_/s/ Michael H. Johnson_____
                                                   Michael H. Johnson
                                                   Florida Bar No. 0149543

                                                    I HEREBY CERTIFY THAT I AM ADMITTED TO THE BAR OF THE
                                                    UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                                                    DISTRICT OF FLORIDA AND I AM IN COMPLIANCE WITH THE
                                                    ADDITIONAL QUALIFICATIONS TO PRACTICE IN THIS COURT
                                                    SET FORTH IN LOCAL RULE 2090-1(A).
            Case 19-24331-PDR     Doc 31   Filed 01/30/20   Page 2 of 2




SERVICE LIST:

VIA CM/ECF:
Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Robin R Weiner
ecf@ch13weiner.com;ecf2@ch13weiner.com

VIA U.S. MAIL:
Westside Regional Medical Center
c/o Resurgent Capital Services
POB 1927
Greenville, SC 29602
ATTN: Stacie Rhoades, Claims Processor
